DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/28/2022 has been entered.  Claims 1-4, 7, 9-10, and 18 remain pending.
	The previous rejections of claims 1-2, 4, 8, 10, and 18 under 35 USC 103 as being unpatentable over Hayashi (US 2011/0190466 A1) in view of Bojkova (US 2014/0171612 A1), and claim 9 under 35 USC 103 as being unpatentable over Hayashi (US 2011/0190466 A1) in view of Bojkova (US 2014/0171612 A1) as applied to claim 1, and further in view of Yoshimura (US 2004/0026658 A1) are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bojkova et al. (US 2014/0171612 A1) in view of Betts et al. (US 3,644,275).
Regarding claims 1-2, 4, 7, and 18, Bojkova et al. discloses a transparent, non-elastomeric optical article, the composition comprises (1) a polyisocyanate component comprising one or more different polyisocyanates; and (2) a component that is reactive with isocyanates, comprising (a) optionally at least one polyol having a number average molecular weight greater than 500; (b) (i) at least one polyol and/or polythiol and optionally (ii) at least one compound containing both amine and hydroxyl functional groups, wherein the compound (ii) has a number average molecular weight of less than 500; and (c) urea-containing diol reaction product of a reaction mixture substantially free of urethanization catalyst, the reaction mixture 
However, Bojkova et al. does not disclose an ionic fluoride and/or ionic fluoride precursor.  Betts et al. teaches alkali metal fluoride (ionic fluoride), such cesium fluoride and potassium fluoride may be incorporated during the manufacture of the polyurethane material (organic polymerizable composition) (C1/L38-44, C1/L73-C2/L11).  Betts et al. discloses the concentration of CsF is 0.1 wt% (1,000 ppm), and 0.5 wt% (5000 ppm), and the concentration of KF is 0.25 wt% (2500 ppm) and 0.5 wt% (5000 ppm) as shown in Table 1.  Betts et al. discloses the addition of cesium fluoride, the film does not liquefy and can be removed from the vessel as 
Regarding claim 8, Bojkova et al. discloses a glass mold [0197].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bojkova et al. (US 2014/0171612 A1) in view of Betts et al. (US 3,644,275) as applied to claim 1 above, and further in view of Hayashi et al. (US 2011/0190466 A1).
Regarding claim 10, Bojkova et al. discloses the method as shown above in claim 1.  Bojkova et al. discloses the reaction mixture is introduced into the mold usually up to 130°C.  The reaction mixture is held in the mold at a temperature and for a time sufficient to essentially cure the reaction mixture and form a molded optical article [0160].
However, Bojkova et al. does not disclose the filler mold is subjected to a thermal cure cycle at temperatures ranging from room temperature to 200°C over a period of from 0.5 to 120 hours.  Hayashi et al. disclose the heat polymerization (thermal cure) is preferably polymerized by keeping or gradually rising the temperature in the range of 10 to 130°C which overlaps the claimed range for 1 to 24 hours which is within the claimed range [0162].  Hayashi et al. is concerned with polythiourethane optical material [0001].  Bojkova et al. and Hayashi et al. are analogous art concerned with the same field of endeavor, namely polyurethane optical materials.  .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bojkova et al. (US 2014/0171612 A1) in view of Betts et al. (US 3,644,275) as applied to claim 1 above, and further in view of Yoshimura et al. (US 2004/0026658 A1).
Regarding claim 9, Bojkova et al. disclose a method as shown above in claim 1.
However, Hayashi et al. do not disclose degassing the reaction mixture prior to step (c).  Yoshimura et al. teach the components are subjected to degassing under vacuum before, during or after mixing to prevent formation of bubbles during the curing operation by polymerization [0067].  Yoshimura et al. is concerned with polythiourethane materials [0003].  Bojkova et al. and Yoshimura et al. are analogous art concerned with the same field of endeavor, namely polythiourethane optical materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention perform the degassing step before mixing, and the motivation to do so would have been as Yoshimura et al. suggests to prevent formation of bubbles during the curing operation by polymerization.  In regards to the order of completing the degassing step, similar properties would be expected.  (Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  

Claims 1-3, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bojkova et al. (US 2014/0171612 A1) in view of Kosaka et al. (US 5,744,568).
Regarding claims 1-3, 7, and 18, Bojkova et al. discloses a transparent, non-elastomeric optical article, the composition comprises (1) a polyisocyanate component comprising one or more different polyisocyanates; and (2) a component that is reactive with isocyanates, comprising (a) optionally at least one polyol having a number average molecular weight greater than 500; (b) (i) at least one polyol and/or polythiol and optionally (ii) at least one compound containing both amine and hydroxyl functional groups, wherein the compound (ii) has a number average molecular weight of less than 500; and (c) urea-containing diol reaction product of a reaction mixture substantially free of urethanization catalyst, the reaction mixture comprising a diisocyanate and at least one aliphatic compound containing both amine and hydroxyl functional groups, wherein the equivalent ratio of amine functional groups to isocyanate functional groups is at least 1; and optionally (3) a urethanization catalyst [0011-0017].  Bojkova et al. discloses light stabilizers and heat stabilizers may be added to the composition [0155].  The reaction mixture may be mixed and introduced into a mold of any desired shape at a temperature and for a time to form a thermoset polymerization [0160, 0175].  The urethanization catalysts include stannous octoate, dibutyl tine dilaurate, dibutyl tin diacetate, dibutyl tin mercaptide, dibutyl tin dimaleate, dimethyl tin diacetate, dibutyltin dichloride, dibutyl tin oxide, phosphines, tertiary ammonium salts and tertiary amines such as trimethylamine, triisopropylamine, dimethyl cyclohexylamine, N,N-diemthylbenzylamine and mixtures thereof, as well as tertiary amines [0151-0152].  The reaction mixture undergoes an exothermic reaction [0160].  The temperature of the reaction mixture is usually up to 130°C [0160].  The mold may be an ophthalmic lens 
However, Bojkova et al. does not disclose an ionic fluoride and/or ionic fluoride precursor.  Kosaka et al. teach an alkyltin halide compound of the general formula (I), 

    PNG
    media_image1.png
    36
    142
    media_image1.png
    Greyscale

wherein R1 is methyl, ethyl, propyl, or butyl, X includes a fluorine atom and c is an integer of 1 to 3 (C2/L13-24).  The amount of the alkyltin halide compound based on the monomer mixture is 50 to 8,000 ppm (0.0050 to 8 wt%).  1,500 ppm of the alkyltin halide is used in Examples 6 and 11 as shown in Table 2.  The alkyltin halide encompasses the formula of structure (I) of instant claim 3. Kosaka et al. teach a process for the production of a polyurethane lens (C1/L10-11).  Bojkova et al. and Kosaka et al. are analogous art concerned with the same field of endeavor, namely polyurethanes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the catalyst per the teachings of Bojkova et al. with the alkyltin halide compound where X is a fluorine atom as per the teachings of Kosaka et al., and the motivation to do so would have been as Kosaka et al. suggest the polymerization time decreases (C1/L51-59).  
Regarding claim 8, Bojkova et al. discloses a glass mold [0197].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bojkova et al. (US 2014/0171612 A1) in view of Kosaka et al. (US 5,744,568) as applied to claim 1 above, and further in view of Hayashi et al. (US 2011/0190466 A1).
Regarding claim 10, Bojkova et al. discloses the method as shown above in claim 1.  Bojkova et al. discloses the reaction mixture is introduced into the mold usually up to 130°C.  The reaction mixture is held in the mold at a temperature and for a time sufficient to essentially cure the reaction mixture and form a molded optical article [0160].
However, Bojkova et al. does not disclose the filler mold is subjected to a thermal cure cycle at temperatures ranging from room temperature to 200°C over a period of from 0.5 to 120 hours.  Hayashi et al. disclose the heat polymerization (thermal cure) is preferably polymerized by keeping or gradually rising the temperature in the range of 10 to 130°C which overlaps the claimed range for 1 to 24 hours which is within the claimed range [0162].  Hayashi et al. is concerned with polythiourethane optical material [0001].  Bojkova et al. and Hayashi et al. are analogous art concerned with the same field of endeavor, namely polyurethane optical materials.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention use the thermal cure cycle per the teachings of Hayashi et al., and the motivation to do so would have been as Hayashi et al. suggests such methods are suitable for polymerization of polyurethanes during injection molding [0162].  This is combining prior art elements according to known methods to yield predictable results.  



Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Betts teaches many organic polymeric materials are degraded photochemically in the atmosphere by exposure to daylight (C1/L9-16).  Therefore, Betts is not limited to extreme conditions such as significant UV radiation.  Furthermore, Bojkova discloses the catalyst may include ferric acetylacetonate [0151] and claim 12.  Therefore, one of ordinary skill in the art before the effective filing date of the invention would look to the teachings of Betts for suitable compounds to reduce the photochemical degradation of polymeric materials no matter what the intended use.
B) Applicant’s argument that Kosaka is drawn to a process for the production of a polyurethane lens, which comprises (a) providing a polyisocyanate compound and two or more polythiol compounds which have different reaction rates with the polyisocyanate compound, and adding an alkyltin halide to the above polyisocyanate compound and Bojkova does not address such concerns (page 14) is not persuasive.  Bojkova discloses at least one polyol and/or polythiol (Abstract).  Mixtures may include mixtures of dithiols [0099].  Therefore, one of ordinary skill in the art before the effective filing date of the invention would look to the teachings of Kosaka for suitable catalysts for multiple thiol-containing compounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767